Filed with the Securities and Exchange Commission on January 28, 2011 1933 Act Registration File No. 333-17391 1940 Act File No. 811-07959 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 342 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 344 x (Check appropriate box or boxes.) ADVISORS SERIES TRUST (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Numbers, Including Area Code) (414) 765-6609 Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Domenick Pugliese, Esq. Paul, Hastings, Janofsky & Walker LLP 75 East 55th Street New York, New York10022 It is proposed that this filing will become effective X immediately upon filing pursuant to paragraph (b) on pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note:This Post-Effective Amendment No. 342 to the Registration Statement of Advisors Series Trust (the “Trust”) is being filed to add the audited financial statements and certain related financial information for the fiscal year ended September 30, 2010, for the Trust’s series: Chase Growth Fund and Chase Mid-Cap Growth Fund. Chase Growth Fund Ticker Symbol Class N CHASX Substantial Investor Class CHAIX Chase Mid-Cap Growth Fund Ticker Symbol Class N CHAMX www.chasegrowthfunds.com PROSPECTUS January 28, 2011 Table of Contents Summary Section 2 Chase Growth Fund 2 Chase Mid-Cap Growth Fund 7 Principal Investment Strategies, Related Risks and Disclosure of Portfolio Holdings 11 Management 13 Shareholder Information 15 How to Invest 15 Shareholder Communications 23 Distributions and Taxes 24 Index Descriptions 25 Financial Highlights 26 Privacy Notice PN-1 For More Information
